Citation Nr: 1431256	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  08-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for left knee degenerative joint disease (a left knee disability).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1979 to June 1997.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO), which denied service connection for GERD and denied reopening service connection for left knee strain, finding that no new and material evidence had been submitted.

In May 2010, the Veteran testified before the undersigned Veterans Law Judge, while seated at the RO (Travel Board hearing) in St. Petersburg, Florida.  A transcript of the hearing is of record.

In August 2010, the Board remanded to the RO via the Appeals Management Center in Washington, DC, for issuance of a Statement of the Case the issue of reopening service connection for left knee strain, and to obtain a VA GERD examination and medical nexus opinion regarding the issue of service connection for GERD.  The requested development was completed and the case has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the August 2010 Board Remand is included in the "Duties to Notify and Assist" section below.
 

FINDINGS OF FACT

1.  In an unappealed December 1997 rating decision, the RO denied service connection for a left knee strain, finding no current left knee disability.    

2.  The Veteran did not submit a notice of disagreement to the December 1997 rating decision within one year of issuance of the decision, and additional relevant evidence was not received within the one year period.

3.  Evidence received since the December 1997 rating decision relates to an unestablished fact of current left knee disability that is necessary to substantiate entitlement to service connection for a left knee disability.

4.  The Veteran sustained a left knee injury during service.

5.  Symptoms of a left knee disability were not chronic in service.

6.  Symptoms of a left knee disability have not been continuous since service separation.

7.  Left knee degenerative joint disease did not manifest, including to a compensable degree, within one year of service separation.

8.  The currently diagnosed left knee degenerative joint disease is not related to active service.

9.  The Veteran had symptoms of GERD during active service and have been recurrent since service.

10.  The currently diagnosed GERD is related to active service.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision denying service connection for left knee strain became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.156 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely April 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The RO also provided notice to the Veteran regarding the evidence needed to reopen his service connection claim for left knee strain.

During the May 2010 Board hearing, to assist the Veteran, the VLJ conducting the hearing discussed the evidence and the evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who chairs a hearing to (1) fully explain the issues on appeal and (2) suggest the submission of evidence that may have been overlooked).  Specifically, the VLJ clarified for the record the issues on appeal and elicited testimony from the Veteran regarding onset of GERD and left knee symptoms, treatment, and subsequent symptomatology, which address elements of in-service injury or onset and nexus.  The evidence of record already established a current left knee disability.  The VLJ also informed the Veteran that he would be scheduled for a VA examination for both GERD and the left knee disability to ascertain the current nature and extent of GERD and a nexus opinion for GERD and the left knee disability.

The VLJ informed the Veteran that, to substantiate service connection for GERD and a left knee disability, the element of nexus to service had to be met and that the Veteran could submit medical opinions relating any current GERD and left knee disability to service.  Subsequent to the May 2010 Board hearing, the Veteran submitted a private medical nexus opinion relating GERD to service.  

Pursuant to the August 2010 Board Remand, the RO issued a Statement of the Case addressing the issue of whether new and material evidence had been submitted to reopen service connection for left knee strain.  The Veteran was also afforded an October 2010 VA GERD examination and a January 2012 VA knee examination.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical nexus opinions address the direct relationship between the current GERD and left knee disability and active service.  The January 2012 VA knee examination report and rendered medical opinion reflects that the relevant medical history was reviewed, all relevant testing was performed and findings advanced, supported by adequate rationale.  As discussed below, the October 2010 VA GERD examination is of diminished probative value.  See id. at 312 (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.  The GERD claim was readjudicated in a November 2011 supplemental statement of the case and the left knee disability claim was readjudicated in a January 2012 statement of the case.  Because the January 2012 VA knee examination is adequate and because the Board is granting service connection for GERD, no further examination or medical opinion is needed.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA treatment records, private treatment records, and lay statements, including the Veteran's statements.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Arthritis (osteoarthritis) is a "chronic" disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  GERD is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are not for application.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for a left knee disability, additional discussion of VA's compliance with VCAA duties to notify and assist is unnecessary.  

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for a Left Knee Disability

In a December 1997 rating decision, the RO denied service connection for left knee strain, finding that there was no currently diagnosed left knee disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the December 1997 rating decision; therefore, it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  The evidence before the RO at the time of the December 1997 rating decision consisted of service treatment records and post-service VA treatment records, including an October 1997 VA knee examination report.

For evidence to be new and material, it would have some tendency to show a current left knee disability.  In March 2007, the Veteran submitted a request to reopen service connection for a left knee disability.  Since the December 1997 rating decision.  A January 2012 VA knee examination report reflects a current diagnosis of left knee degenerative joint disease.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for a left knee disability has been received.  The January 2012 VA knee examination report is new and material as it relates to an unestablished fact or current knee disability that is necessary to substantiate a claim of service connection for a left knee disability.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 


Service Connection for a Left Knee Disability

The Veteran contends that his current left knee disability originated in service and has continued since that time.  During the May 2010 Board hearing, the Veteran testified that he injured his left knee in service during a skiing accident.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did sustain a left knee injury in service, but that symptoms of a left knee disability were not chronic in service.  A January 1984 service treatment record shows that the Veteran had fallen on the ski slopes and hurt his left knee.  The treating physician noted the absence of left knee swelling and pain over the medial collateral ligament.  The treating physician advanced an impression of left knee 1st degree sprain of the medial collateral ligament.  Other than the January 1984 service treatment record, the record is absent any further complaints, findings, diagnosis, or treatment of a left knee disability.  At the May 2010 Board hearing, the Veteran testified that he did not seek treatment for his left knee after the initial January 1984 visit during service.

The evidence in this case includes the April 1997 service separation examination report, which includes an in-service, contemporaneous summary by the Veteran of his significant in-service medical history.  The April 1997 service separation "Report of Medical History" reflects that the Veteran specifically denied any history or current problems related to the left knee.  Though the Veteran specifically reported experiencing pain in other areas of the body, he did not make any report regarding the left knee.  The April 1997 service separation examiner's review of the history is negative for any reports of an existing left knee injury or symptoms of a left knee disability.  The April 1997 service separation clinical findings by the examiner revealed no left knee abnormalities.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of recurrent left knee symptoms or further treatment of the left knee either during service or at service separation in June 1997.  

The Board next finds that the weight of the evidence demonstrates that symptoms of a left knee disability have not been continuous since service separation in June 1997.  In an October 1997 VA examination report, the VA examiner advanced an impression of left knee sprain, resolved.  As indicated, at the April 1997 service separation examination, the Veteran did not report any left knee disability symptoms and his left knee was clinically evaluated as normal.  Following service separation in June 1997, the evidence of record shows no complaints, diagnosis, or treatment for any left knee disability until November 2003.  The evidence shows that symptoms of a left knee disability first manifested many years after service in November 2003, some 6 years after service discharge.  The Veteran was not diagnosed with a left knee disability until February 2007, when a private radiologist advanced an impression of left knee medial meniscus tear with early osteoarthritis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for several years until November 2003 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic left knee disability symptoms in service or continuous symptoms of a left knee disability after service separation.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Veteran is competent to state that he had left knee symptoms at any time, including during service, the Board finds that the Veteran's more recent assertions of chronic left knee disability symptoms in service and continuous left knee symptoms since service, made in the context of the June 1997 claim for service connection (disability compensation) for a left knee disability, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of chronic left knee disability symptoms in service and continuous post-service left knee disability symptoms are inconsistent with the Veteran's own contemporaneous history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

At the May 2010 Board hearing, the Veteran testified that he often wore a knee brace in service and submitted an August 2010 lay statement (also referred to as a buddy statement) from a fellow service member who stated that he observed the Veteran wearing a knee brace on his left knee during physical training and during off-duty periods.  At the October 1997 VA examination, the Veteran denied any left knee pain or physical limitations.  At the January 2012 VA knee examination, the Veteran reported that he has had to wear a knee brace off and on since the in-service injury and described his knee disability as an intermittent condition.  

The Veteran's recent statements of chronic left knee disability symptoms in service and continuous post-service left knee disability symptoms are also inconsistent with the Veteran's own history and the findings in VA treatment records.  Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 512, aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also 38 C.F.R. § 3.159(a)(2).  As previously noted VA treatment records are absent any report of history of in-service chronic left knee disability symptoms in service, or continuous left knee disability symptoms since service separation.  For these reasons, presumptive service connection under 
38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  

Left knee osteoarthritis did not manifest to a compensable degree within one year of separation from service.  The earliest diagnosis of osteoarthritis in the left knee was in February 2007, several years after the Veteran's separation from service; therefore, the one-year post-service presumption for osteoarthritis is not met in this case.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the weight of the competent evidence demonstrates that the currently diagnosed osteoarthritis in the left knee is not related to active service.  In a January 2012 VA medical examination report, the VA examiner opined that the Veteran's current left knee disability was not at least as likely related to service, attributing it instead to natural aging and the February 2007 (post-service) medial meniscus tear.  The January 2012 VA examiner clarified that the 1984 in-service medial collateral ligament strain was noted to be resolved in 1997 and that there is no medical nexus between the medial collateral ligament strain and the medial meniscal tear.  The Board finds the January 2012 opinion to be adequate and reliable and affords it probative value.  Moreover, it is uncontradicted by any other competent medical opinion.

The Veteran has contended that the current left knee disability is related to an in-service left knee injury because knee pain has been chronic and continuous since the injury took place.  As previously discussed, the Veteran is competent to report experiencing left knee pain during and since service; however, the Veteran's assertions of chronic symptoms in service and continuous post-service symptoms are not credible.  See Clyburn, 12 Vet. App. at 301.  

The weight of the probative lay and medical evidence demonstrates no relationship between the Veteran's current left knee disability and service.  The only nexus opinion on file, in January 2012, weighs against the claim.  The January 2012 VA opinion is competent and probative medical evidence because it is factually accurate and is supported by an adequate rationale.  The January 2012 VA examiner was apprised of the pertinent history, reviewed the claims file, and fully articulated the opinion, stating the most likely etiology of the current left knee disability.

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a left knee disability, and outweighs the Veteran's contentions regarding the current left knee degenerative joint disease being due to an in-service injury.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Service Connection for GERD

The Veteran contends that service connection for GERD is warranted because GERD symptoms began in service due to stressful conditions.  At the May 2010 Board hearing, the Veteran testified that he began to experience indigestion in 1981 when he "took over special weapons in Neureut," Germany, which he testified was a "high stress job."  He further testified that he self-treated his condition with over the counter antacids throughout service.  The Veteran stated that he experienced a bad flare-up in March 1997 and the examiner noted it as chest pain.  The Veteran testified that he also experienced neck and chest redness and itching and conjunctivitis, all of which he stated were GERD symptoms he experienced.  The Veteran has reported that GERD symptoms have continued since service and that his primary care physician referred him to a specialist because his indigestion had worsened.   

After a review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran had the onset of GERD symptoms in service.  Favorable evidence supporting the finding that the Veteran had symptoms of GERD in service include service treatment records reflecting numerous complaints and treatment for recurrent cough and chest pain.  An October 1997 VA examination conducted a few months after service separation reveals that the Veteran reported being advised that he had indigestion in March 1997 after seeking treatment for chest pain.

Evidence against the finding that the Veteran had recurrent symptoms of GERD in service include the April 1997 service separation "Report of Medical History" reflecting that the Veteran specifically denied any history or current problems related to frequent indigestion or the stomach; however, the Veteran did report history or current problems related to the ear, nose, or throat.  The April 1997 service separation clinical findings by the examiner revealed no gastrointestinal or esophageal abnormalities.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had the onset of GERD symptoms in service.  

As to the question of current disability, the Board finds that the Veteran has a current disability of GERD.  In an August 2004 private treatment record, Dr. J.H. advanced that an upper endoscopy revealed severe reflux esophagitis, Grade 3.  

The Board finds that the evidence of record is in equipoise on the question of whether the Veteran's current GERD is related to service.  Favorable evidence supporting the finding that the Veteran's GERD is related to service includes the Veteran's testimony during the May 2010 Board hearing.  There, he reported that the GERD symptoms that began during service are the same symptoms he now experiences, which was later diagnosed as GERD.  Additional favorable evidence includes an undated letter from the Veteran's VA private gastroenterologist, 
Dr. M.S.  Consistent with the Veteran's statements, Dr. M.S. indicated his review of the Veteran's military medical records, which revealed numerous medical visits for symptoms of GERD.  Dr. M.S. opined that the Veteran has had GERD for several years, including during service.  Noting the Veteran's 2004 grade 3 esophageal reflux diagnosis, Dr. M.S. noted that GERD is a disease that takes several years to develop and, left untreated, would cause further development of the condition.  Dr. M.S. further opined that the indication of and treatment for chest pain, reoccurring bronchitis and conjunctivitis, unexplained rashes on the neck and upper extremities, indication of severe pain, and October 1997 VA examination indicating indigestion are sufficient to conclude that more likely than not GERD existed before service separation in 1997.

The evidence that weighs against a finding of a relationship between the current GERD and service is included in an October 2010 VA examination report.  The October 2010 VA examiner noted her review of the claims folder, including Dr. M.S.'s undated letter.  The October 2010 VA examiner opined that the documented acute and transient symptoms in service are less likely than not caused by or related 

to the current GERD, specifying that none of the symptoms are proximate causes of GERD.  The October 2010 VA examiner noted that it only takes months, not years, to cause severe injury to the esophagus and a chronic injury pattern.  The October 2010 VA examiner stated that she could not opine on the precise onset of the Veteran's GERD.  The Board finds the weight of the October 2010 VA examiner's medical opinion is diminished because the VA examiner does not appear to have considered the October 1997 VA examination report revealing a history of the Veteran being advised that he had indigestion in March 1997 after seeking treatment for chest pain.  

Additionally, the October 2010 VA examiner evaluated the Veteran only on a single occasion, whereas the Veteran's treating gastroenterologist who performed the 2004 endoscopy and had the opportunity to examine the Veteran on multiple occasions, and was, therefore, privy to a more complete picture of his current physical state.  The Board recognizes that the Court has not fully embraced a "treating physician rule" under which a treating physician's opinion would presumptively be given greater weight than that of any other examiner.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467, 471-73.  Regardless, the length of an examiner's opportunity or opportunities to examine a claimant may be considered in assigning probative weight.  Guerrieri, 4 Vet. App. at 471-73.  In short, the VA private physician's opinion is based on an accurate factual background and the findings are well-supported by the lay and medical evidence of record.  Given the inadequacy of the VA examiner's opinion and with consideration of the benefit-of-the-doubt rule, the Board finds that the current GERD, which 

symptoms began in service, was incurred in active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disability of degenerative joint disease is granted.

Service connection for a left knee disability is denied.

Service connection for GERD is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


